Exhibit 10.1

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this "Agreement") dated July 1, 2019 is by and between
NATURAL ALTERNATIVES INTERNATIONAL, INC., a Delaware corporation ("Borrower"),
and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.      LINE OF CREDIT.

 

(a)      Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including November 1, 2022 not to exceed at any time the aggregate principal
amount of Ten Million Dollars ($10,000,000.00) ("Line of Credit"), the proceeds
of which shall be used to finance Borrower’s working capital requirements.
Borrower's obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated July 1, 2019 as modified from time to time
("Line of Credit Note"), all terms of which are incorporated herein by this
reference.

 

(b)      Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
herein.

 

SECTION 1.2.      INTEREST/FEES.

 

(a)       Interest. The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in each promissory
note or other instrument or document executed in connection therewith.

 

(b)      Computation and Payment. Interest shall be computed on the basis set
forth in each promissory note or other instrument or document required hereby.
Interest shall be payable at the times and place set forth in each promissory
note or other instrument or document required hereby.

 

SECTION 1.3.      COLLECTION OF PAYMENTS. Except to the extent expressly
specified otherwise in any Loan Document other than this Agreement, Borrower
authorizes Bank to collect all amounts due to Bank from Borrower under this
Agreement or any other Loan Document (whether for principal, interest or fees,
or as reimbursement of drafts paid or other payments made by Bank under any
credit subject to this Agreement) by debiting any deposit account maintained by
Borrower with Bank for the full amount thereof. Should there be insufficient
funds in Borrower's deposit accounts with Bank to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.

 

-1-

--------------------------------------------------------------------------------

 

 

SECTION 1.4.      COLLATERAL.

 

As security for all indebtedness and other obligations of Borrower to Bank,
other than indebtedness that is excluded from such secured obligations by the
terms of the security agreement(s) required hereunder, Borrower shall grant to
Bank security interests of first priority in all Borrower's accounts receivable
and other rights to payment, general intangibles, inventory and equipment.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

SECTION 2.1.      LEGAL STATUS. Borrower is: (a) a corporation duly organized
and existing and in good standing under the laws of Delaware and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower; and (b) not the target of any trade or
economic sanctions promulgated by the United Nations or the governments of the
United

States, the United Kingdom, the European Union, or any other jurisdiction in
which the Borrower is located or operates (collectively, “Sanctions”).

 

SECTION 2.2.      AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

 

SECTION 2.3.      NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the organizational and governing
documents of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

 

SECTION 2.4.      LITIGATION. There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

 

-2-

--------------------------------------------------------------------------------

 

 

SECTION 2.5.      CORRECTNESS OF FINANCIAL STATEMENT AND OTHER INFORMATION. The
annual financial statement of Borrower dated June 30, 2018 and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower, (b)
disclose all liabilities of Borrower that are required to be reflected or
reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) have been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the dates of such financial statements there has been no material adverse
change in the financial condition of Borrower, nor has Borrower mortgaged,
pledged, granted a security interest in or otherwise encumbered

any of its assets or properties except in favor of Bank or as otherwise
permitted by Bank in writing. All information provided from time to time by
Borrower or any Third Party Obligor to Bank for the purpose of enabling Bank to
fulfill its regulatory and compliance requirements, standards and processes was
complete and correct at the time such information was provided and, except as
specifically identified to Bank in a subsequent writing, remains complete and
correct today.

 

SECTION 2.6.      INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

 

SECTION 2.7.      NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower's
obligations subject to this Agreement to any other obligation of Borrower.

 

SECTION 2.8.      PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

 

SECTION 2.9.      ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

 

SECTION 2.10.     OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

 

-3-

--------------------------------------------------------------------------------

 

 

SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

 

ARTICLE III

CONDITIONS

 

SECTION 3.1.      CONDITIONS TO THE EFFECTIVENESS OF THIS AGREEMENT. The
effective date of this Agreement shall be (a) the date that each of the
following conditions set forth in this Section 3.1 have been satisfied or
waived, as determined by Bank, or (b) such alternative date to which Bank and
Borrower may mutually agree, in each case as evidenced by Bank’s system of
record. Notwithstanding the occurrence of the effective date of this Agreement,
Bank shall not be obligated to extend credit under this Agreement or any other
Loan Document until all conditions to each extension of credit set forth in
Section 3.2 have been fulfilled to Bank's satisfaction.

 

(a)      Approval of Bank Counsel. All legal matters incidental to the
effectiveness of this Agreement shall be satisfactory to Bank's counsel.

 

(b)      Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by all parties:

 

 

(i)

 

This Agreement and each promissory note or other instrument or document required
hereby.

  (ii)   Corporate Resolution: Borrowing   (iii)   Certificate of Incumbency  
(iv)   Security Agreement: Business Assets   (v)   Certificate of Insurance  
(vi)   Agreement and Acknowledgement of Security Interest   (vii)   Such other
documents as Bank may require under any other Section of this Agreement.

 

(c)      Satisfaction of Regulatory and Compliance Requirements. In addition to
any requirements set forth above, and notwithstanding Borrower’s execution or
delivery of this Agreement or any other Loan Document, all regulatory and
compliance requirements, standards and processes shall be completed to the
satisfaction of Bank.

 

SECTION 3.2.      CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:

 

(a)      Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.

 

-4-

--------------------------------------------------------------------------------

 

 

(b)        Documentation. Bank shall have received all additional documents
which may be required in connection with such extension of credit.

 

(c)        Payment of Fees. Bank shall have received payment in full of any fee
required by any of the Loan Documents to be paid at the time such credit
extension is made.

 

(d)        Financial Condition. There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower or any Third Party Obligor hereunder, if any, nor any material decline,
as determined by Bank, in the market value of any collateral required hereunder
or a substantial or material portion of the assets of Borrower or any such Third
Party Obligor, if any.

 

ARTICLE IV AFFIRMATIVE

COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

SECTION 4.1.      PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.

 

SECTION 4.2.      ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. If at any time any change in generally accepted
accounting principles would affect the computation of any covenant (including
the computation of any financial covenant) and/or pricing grid set forth in this
Agreement or any other Loan Document, Borrower and Bank shall negotiate in good
faith to amend such covenant and/or pricing grid to preserve the original intent
in light of such change; provided, that, until so amended, (i) such covenant
and/or pricing grid shall continue to be computed in accordance with the
application of generally accepted accounting principles prior to such change and
(ii) Borrower shall provide to Bank a written reconciliation in form and
substance reasonably satisfactory to Bank, between calculations of such covenant
and/or pricing grid made before and after giving effect to such change in
generally accepted accounting principles.

 

-5-

--------------------------------------------------------------------------------

 

 

SECTION 4.3.      FINANCIAL STATEMENTS AND OTHER INFORMATION. Provide to Bank
all of the following, in form and detail satisfactory to Bank:

 

(a)      not later than 90 days after and as of the end of each fiscal year, a
copy of Borrower's 10K report filed with the Securities Exchange Commission,
prepared by a certified public accountant acceptable to Bank; and

 

(b)      not later than 45 days after and as of the end of each fiscal quarter,
a copy of

Borrower's 10Q report filed with the Securities Exchange Commission; and

 

(c)      not later than 30 days after and as of the end of each fiscal year,
annual financial projections, prepared by Borrower on a quarterly basis, to
include balance sheet, income statement and statement of cash flows; and

 

(d)      contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer, a general partner or a member of Borrower, as applicable, that said
financial statements are accurate, that Borrower is in compliance with all
financial covenants in this Agreement (as evidenced by detailed calculations
attached to such certificate), and that there exists no Event of Default nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default; and

 

(e)      from time to time such other financial and business information as Bank
may reasonably request, including without limitation, copies of rent rolls and
other information with respect to any real property collateral required hereby;
and

 

(f)      from time to time such other information as Bank may request for the
purpose of enabling Bank to fulfill its regulatory and compliance requirements,
standards and processes.

 

SECTION 4.4.      COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; comply with the provisions of all documents pursuant to
which Borrower is organized and/or which govern Borrower's continued existence;
comply with the requirements of all laws, rules, regulations and orders of any
jurisdiction in which the Borrower is located or doing business, or otherwise is
applicable to Borrower, including, without limitation, (a) all Sanctions, (b)
all laws and regulations that relate to money laundering, any predicate crime to
money laundering, or any financial record keeping and reporting requirements
related thereto, (c) the U.S. Foreign Corrupt Practices Act of 1977, as amended,
(d) the U.K. Bribery Act of 2010, as amended, and (e) any other applicable
anti-bribery or anti-corruption laws and regulations.

 

SECTION 4.5.      INSURANCE. (a) Maintain and keep in force, for each business
in which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, commercial general liability, flood, and, if required by
governmental regulation or Bank, hurricane, windstorm, seismic property damage,
workers' compensation, marine cargo insurance, and specific hazards affecting
any real property, including terrorism, with all such insurance carried in
amounts satisfactory to Bank and where required by Bank, with replacement cost,
mortgagee loss payable and lender loss payable endorsements in favor of Bank,
and (b) deliver to Bank prior to the date hereof, and from time to time at
Bank's request, schedules setting forth all insurance then in effect, together
with a lender’s loss payee endorsement for all such insurance naming Bank as a
lender loss payee. Such insurance may be obtained from an insurer or through an
insurance agent of Borrower’s choice, provided that any insurer chosen by
Borrower is acceptable to Bank on such reasonable grounds as may be permitted
under applicable law.

 

-6-

--------------------------------------------------------------------------------

 

 

SECTION 4.6.      FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.      TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

 

SECTION 4.8.      LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower.

 

SECTION 4.9.      FINANCIAL CONDITION. Maintain Borrower's financial condition
as follows using generally accepted accounting principles consistently applied
and used consistently with prior practices (except to the extent modified by the
definitions herein):

 

(a)      Total Liabilities divided by Tangible Net Worth not greater than 1.25
to 1.0 at any time, with "Total Liabilities" defined as the aggregate of current
liabilities and non-current liabilities less subordinated debt, and with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity plus
subordinated debt less any intangible assets.

 

(b)      Current Ratio not less than 1.75 to 1.0 at each fiscal quarter end,
with "Current Ratio" defined as total current assets divided by total current
liabilities.

 

SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower, including, by illustration, merger,
conversion or division; (c) the occurrence and nature of any Reportable Event or
Prohibited Transaction, each as defined in ERISA, or any funding deficiency with
respect to any Plan; or (d) any termination or cancellation of any insurance
policy which Borrower is required to maintain, or any uninsured or partially
uninsured loss through liability or property damage, or through fire, theft or
any other cause affecting Borrower's property.

 

ARTICLE V NEGATIVE

COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:

 

SECTION 5.1.      USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof, or directly or
indirectly use any such proceeds for the purpose of (a) providing financing to,
or otherwise funding, any targets of Sanctions; or (b) providing financing for,
or otherwise funding, any transaction which would be prohibited by Sanctions or
would otherwise cause Bank or any of Bank’s affiliates to be in breach of any
Sanctions.

 

-7-

--------------------------------------------------------------------------------

 

 

SECTION 5.2.      OTHER INDEBTEDNESS. Create, incur, assume or permit to exist
any indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, (b) any other
liabilities of Borrower existing as of, and disclosed to Bank prior to, the date
hereof and (c) liabilities obtained in NAI Europe not to exceed an aggregate of
$1,000,000.00.

 

SECTION 5.3.      MERGER, CONSOLIDATION, TRANSFER OF ASSETS. (a) Merge into or
consolidate with any other entity; (b) make any substantial change in the nature
of Borrower's business as conducted as of the date hereof; (c) acquire all or
substantially all of the assets of any other entity; (d) sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business; nor (e) accomplish any of
the above by virtue of a division or similar transaction.

 

SECTION 5.4.      GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.

 

SECTION 5.5.      LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, including any of the foregoing accomplished
by a division or similar transaction, except (a) any of the foregoing existing
as of, and disclosed to Bank prior to, the date hereof and (b) additional loans,
advances or investments in amounts not to exceed an aggregate of $1,500,000.00
at any time outstanding.

 

SECTION 5.6.      PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof and except purchase money liens to the extent they secure liabilities
permitted under this Agreement.

 

ARTICLE VI EVENTS

OF DEFAULT

 

SECTION 6.1.      The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:

 

(a)      Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.

 

(b)      Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.

 

(c)      Any default in the performance of or compliance with (1) any collateral
value requirement set forth herein or any other Loan Document; or (2) any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default”), and
with respect to such default under this subdivision (2) that by its nature can
be cured, such default shall continue for a period of twenty (20) days from its
occurrence.

 

-8-

--------------------------------------------------------------------------------

 

 

(d)      Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
guarantor hereunder or any general partner or joint venturer in Borrower if a
partnership or joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a "Third Party Obligor") has incurred any
debt or other liability to any person or entity, including Bank.

 

(e)      Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.

 

(f)      The filing of a notice of judgment lien against Borrower or any Third
Party Obligor; or the recording of any abstract or transcript of judgment
against Borrower or any Third Party Obligor in any county or recording district
in which Borrower or such Third Party Obligor has an interest in real property;
or the service of a notice of levy and/or of a writ of attachment or execution,
or other like process, against the assets of Borrower or any Third Party
Obligor; or the entry of a judgment against Borrower or any Third Party Obligor;
or any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or any Third
Party Obligor.

 

(g)      There shall exist or occur any event or condition that Bank in good
faith believes impairs, or is substantially likely to impair, the prospect of
payment or performance by Borrower, any Third Party Obligor, or the general
partner of either if such entity is a partnership, of its obligations under any
of the Loan Documents.

 

(h)      The death or incapacity of Borrower or any Third Party Obligor if an
individual. The withdrawal, resignation or expulsion of any one or more of the
general partners in Borrower or any Third Party Obligor if a partnership. The
dissolution, division, or liquidation of Borrower or any Third Party Obligor if
a corporation, partnership, joint venture or other type of entity; or Borrower
or any such Third Party Obligor, or any of its directors, stockholders or
members, shall take action seeking to effect the dissolution, division, or
liquidation of Borrower or such Third Party Obligor.

 

-9-

--------------------------------------------------------------------------------

 

 

(i)      The withdrawal, resignation or expulsion of any one or more of the
general partners in Borrower or any change in control of Borrower or any entity
or combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of twenty-five percent (25%) or
more of the common stock, members' equity or other ownership interest (other
than a limited partnership interest).

 

(j)      The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank's prior written
consent, of all or any part of or interest in any real property collateral
required hereby.

 

SECTION 6.2.      REMEDIES. Upon the occurrence of any Event of Default: (a) all
principal, unpaid interest outstanding and other indebtedness of Borrower under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank's option and without notice (except as expressly provided in any
mortgage or deed of trust pursuant to which Borrower has provided Bank a lien on
any real property collateral) become immediately due and payable without
presentment, demand, protest or any notices of any kind, including without
limitation, notice of nonperformance, notice of protest, notice of dishonor,
notice of intention to accelerate or notice of acceleration, all of which are
hereby expressly waived by Borrower; (b) the obligation, if any, of Bank to
extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.      NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

 

SECTION 7.2.      NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

  BORROWER: NATURAL ALTERNATIVES INTERNATIONAL, INC.    

1535 Faraday Ave., Carlsbad, CA 92008

 

-10-

--------------------------------------------------------------------------------

 

 

 

BANK:

WELLS FARGO BANK, NATIONAL ASSOCIATION MAC E2413-010,

    5901 Priestly Drive, Suite 130, Carlsbad, CA 92008

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.      COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys' fees (to include outside counsel fees and all allocated
costs of Bank's in-house counsel to the extent permissible), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, whether or not
suit is brought, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity. Notwithstanding
anything in this Agreement to the contrary, reasonable attorneys' fees shall not
exceed the amount permitted by law.

 

SECTION 7.4.      SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, if any, or
any collateral required hereunder.

 

SECTION 7.5.      ENTIRE AGREEMENT; AMENDMENT. To the full extent permitted by
law, this Agreement and the other Loan Documents constitute the entire agreement
between Borrower and Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof. This Agreement may be amended or modified
only in writing signed by each party hereto.

 

SECTION 7.6.      NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

-11-

--------------------------------------------------------------------------------

 

 

SECTION 7.7.      TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

 

SECTION 7.8.      SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

SECTION 7.9.      COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

 

SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of California (such State, Commonwealth or
District is referred to herein as the “State”), but giving effect to federal
laws applicable to national banks, without reference to the conflicts of law or
choice of law principles thereof.

 

SECTION 7.11.     BUSINESS PURPOSE. Borrower represents and warrants that each
credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.

 

SECTION 7.12.     RIGHT OF SETOFF; DEPOSIT ACCOUNTS. Upon and after the
occurrence of an Event of Default, (a) Borrower hereby authorizes Bank, at any
time and from time to time, without notice, which is hereby expressly waived by
Borrower, and whether or not Bank shall have declared any credit subject hereto
to be due and payable in accordance with the terms hereof, to set off against,
and to appropriate and apply to the payment of, Borrower's obligations and
liabilities under the Loan Documents (whether matured or unmatured, fixed or
contingent, liquidated or unliquidated), any and all amounts owing by Bank to
Borrower (whether payable in U.S. dollars or any other currency, whether matured
or unmatured, and in the case of deposits, whether general or special (except
trust and escrow accounts), time or demand and however evidenced), and (b)
pending any such action, to the extent necessary, to hold such amounts as
collateral to secure such obligations and liabilities and to return as unpaid
for insufficient funds any and all checks and other items drawn against any
deposits so held as Bank, in its sole discretion, may elect. Bank may exercise
this remedy regardless of the adequacy of any collateral for the obligations of
Borrower to Bank and whether or not the Bank is otherwise fully secured.
Borrower hereby grants to Bank a security interest in all deposits and accounts
maintained with Bank to secure the payment of all obligations and liabilities of
Borrower to Bank under the Loan Documents.

 

SECTION 7.13.     ARBITRATION.

 

(a)      Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

 

-12-

--------------------------------------------------------------------------------

 

 

(b)      Governing Rules. Any arbitration proceeding will (i) proceed in a
location in the State selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)      No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)      Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State or a neutral retired judge of the state or
federal judiciary of the State, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of the State and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the corresponding rules of civil practice and procedure
applicable in the State or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

-13-

--------------------------------------------------------------------------------

 

 

(e)      Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

(f)      Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

 

(g)      Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)      Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

 

(i)      Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

(j)      Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute within
that court’s jurisdiction. Further, this arbitration provision shall apply only
to disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

 

-14-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be effective as of the effective date set forth
above.

 

NATURAL ALTERNATIVES

INTERNATIONAL, INC.

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

 

   

 

 

 

 

By:      /s/ Michael Fortin                           

 

 

By: /s/ David Dalsimer               

 

  MICHAEL FORTIN, 

 

 

DAVID A. DALSIMER,

 

  CHIEF FINANCIAL OFFICER      RELATIONSHIP MANAGER               By:      /s/
Kenneth Wolf                                         KENNETH E. WOLF,          
PRESIDENT, SECRETARY        

 

 

-15-